Title: To Thomas Jefferson from Robert Patterson, 7 February 1807
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. Feby 7th. 1807
                        
                        The American edition of the nautical Almanac for the year 1809 being just published, I have the pleasure of
                            sending you a copy; as also a copy of Garnetts Requisite Tables. In these you will find several valuable additions &
                            improvements not to be met with in the English edition—and I have little doubt that these Almanacs & Tables will in a
                            short time supercede the necessity of importing the English editions, altogether.
                        Mr. Garnett has just commenced the publication of a practical treatise of Navigation, which, from his known
                            abilities, I am persuaded will be far preferable to any of the modern compilations on that subject.
                        As soon as his Almanac for 1810 is published I shall not fail to send you a copy from the balance still in my
                            hands. 
                  I have the honour to be with the greatest esteem Your obed. Servt.
                        
                            R. Patterson
                            
                        
                    